In Mandamus. The following case has been returned to the regular docket under S.Ct.Prac.R. 19.01. Respondent shall file a response to the complaint within 21 days.*931Pursuant to R.C. 2710.06(B)(1), the court has been notified that the parties in the following cases have reached a settlement. The cases are returned to the regular docket under S.Ct.Prac.R. 19.01. The relator in each case shall file either an application for dismissal or a notice of failure of settlement within 60 days. A case will be dismissed for want of prosecution if an application for dismissal or a notice of failure of settlement is not filed within 60 days.